Citation Nr: 1214221	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for tibiofemoral joint right knee arthritis, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for the Veteran's service-connected right knee instability associated with tibiofemoral joint right knee arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2007.  A statement of the case was issued in April 2008, and a substantive appeal was received in June 2008.  

The Board notes that the separate ratings for right knee instability was granted when the RO readjudicated the claim as reflected in an October 2008 supplemental statement of the case.  Since the aforementioned issue arose from the original claim of increased rating for service-connected tibiofemoral joint right knee arthritis, the issue is before the Board and is reflected on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2012 statement, the Veteran's representative indicated that additional evidence had been received by the Board in October 2009, January 2010 and June 2011, subsequent to transfer of the claims file to the Board.  The representative expressly stated that the Veteran was not waiving preliminary RO review.  Although it may be that such evidence was considered by ratings decisions included in the Veteran's virtual VA file, it nevertheless does not appear that the new evidence has been addressed in a supplemental statement of the case.  Under these circumstances, the most appropriate action is to return the case to the RO as requested by the representative. 

Additionally, as it appears that the Veteran has undergone surgery on the right knee subsequent to the most recent VA examination, additional examination is necessary to ascertain any change in the severity of the right knee disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA knee examination to ascertain the current severity of his service-connected right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report range of motion of the right knee.  The examiner should also clearly report at what point (in degrees), if any, that the range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported (in degrees if possible), including during flare-ups. 

The examiner should also report whether there is recurrent subluxation or instability of the right knee and, if so, whether it is slight, moderate, or severe. 

2.  After completion of the above, the RO should review the expanded record, to include all additional medical records added to the claims file since the most recent supplemental statement of the case.  The RO should then determine whether higher ratings are warranted (for both limitation of motion and instability) during the periods covered by the appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case (addressing both issues) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


